VAUGHN, Judge.
Defendants contend that the Full Commission erred in finding that plaintiff sustained a compensable injury because the evidence was insufficient to support this finding. “Findings of Fact of the Industrial Commission are binding on appeal when supported by any competent evidence, even though there be evidence which would have supported a contrary finding.” Hardin v. Trucking Co., 29 N.C. App. 216, 219, 223 S.E. 2d 840 (1976); Larue v. Austin-Berryhill, Inc., 25 N.C. App. 408, 213 S.E. 2d 391, cert. den., 287 N.C. 466, 215 S.E. 2d 624 (1975); Benfield v. Troutman, 17 N.C. App. 572, 195 S.E. 2d 75, cert. den., 283 N.C. 392, 196 S.E. 2d 274 (1973). “The Commission is the judge of the credibility of the witnesses and the weight to be given the evidence.” Rosser v. Wagon Wheel, Inc., 19 N.C. App. 507, 511, 199 S.E. 2d 150, cert. den., 284 N.C. 424, 200 S.E. 2d 660 (1973).
Defendants claim the evidence was insufficient to show that this injury was accidental. An accident does not result from the completion of normal and customary duties in the usual way but rather involves interruption of the work routine and unusual conditions. Gray v. Storage, Inc., 10 N.C. App. 668, 179 S.E. 2d 883 (1971). The evidence was contradictory as to whether plaintiff slipped as she turned to pick up the chair. The Full Commission found that plaintiff had slipped and, as she attempted to pick up the chair, she hurt her back. Since the evidence supported the finding that there was an accident arising out of and in the course of the employment, the Commission’s conclusion that this was a compensable injury was proper. The Commission, therefore, did not err in awarding compensation to plaintiff.
Affirmed.
Judges Clark and Carlton concur.